             Case 2:17-cv-00120-RWS
CM/ECF-GA Northern                      Document 206 Filed 02/06/20 Page 1 of 2
                   District Court https://gand-ecf.sso.dcn/cgi-bm/GANDc_mkmm.pl?12382695606...




                         UNITED STATES DISTMCT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION
                                            2:17-cv-00120-RWS
                          Holland et al v. Cypress Insurance Company et al
                                       Honorable Richard W. Story


                         Minute Sheet for proceedings held In Open Court on 02/06/2020.



           TIME COURT COMMENCED: 8:30 A.M.
           TIME COURT CONCLUDED: 3:25 P.M. COURT REPORTER: Amanda Lohnaas
           TIME IN COURT: 3:30 DEPUTY CLERK: Stacey Kemp
           OFFICE LOCATION: Gainesville

      ATTORNEY(S) Robert Lazenby representing Patricia Holland
      PRESENT: Robert Lazenby representing Wayne Holland
                            William Pate representing Cypress Insurance Company
                            William Pate representing JW Harper Farms
                            William Pate representing Keri Bell
                            Grant Smith representing Cypress Insurance Company
                            Grant Smith representing JW Harper Farms
                            Grant Smith representing Keri Bell
      OTHER(S) PRESENT: Kelly Salmonsen, Law Clerk'
      PROCEEDING .._ ^.
      CATEGORY: ^ Jury Trial concluded

      PLEADINGS FILED Defendants' Oral Motion for Mistrial; Plaintiffs' Oral Motion for
      IN COURT: Hearing;
      MINUTE TEXT: Day Four - Jury Trial. The Court DENIED Defendants' Oral Motion
                            for Directed Verdict as to Cypress Insurance. The Court gave
                            permission for Defendants to file the correspondence related to the
                            directed verdict motion into the record of the case. The Court read the
                            parties' Stipulations of Facts to the jury. Closing arguments presented
                            to the jury by counsel followed by the jury charge. Jurors then returned
                            to the jury room to begin deliberations. Defendants objected to the jury
                            charge. Defendants' Oral Motion for Mistrial was DENIED. Verdict
                            delivered in favor of plaintiffs in the amount of $13,000,000 for
                            wrongful death, $2,000,000 for pain and suffering and $29,363 for



1      of         2        2/7/2020,                                        1:58                       PM
             Case 2:17-cv-00120-RWS
CM/ECF-GA Northern                      Document 206 Filed 02/06/20 Page 2 of 2
                   District Court https://gand-ecf.sso.dcn/cgi-bm/GANDc_mkmm.pl?12382695606...




                            medical and funeral expenses. The jury found that plaintiffs did prove
                            by a preponderance of the evidence that James Harper acted in bad
                            faith in the transaction in this case. The second phase of the jury trial
                            as to litigation expenses began after the mid-day break. Counsel
                            presented opening statements. Plaintiffs' witness, Matt Cook, was
                            sworn and testified. Plaintiffs' exhibits 84-86 were admitted. The Court
                            charged the jury and deliberations began. Verdict delivered in favor of
                            plaintiff in the amount of $6,000,000 for Litigation expenses. The
                            Court took Plaintiffs' Oral Motion for a hearing UNDER
                            ADVISEMENT. Jurors excused.
      HEARING STATUS: Hearing Concluded
                       VERDICT: in Favor of Plaintiffs.
      TRIAL STATUS: Trial Completed-Completed by Jury Verdict
      EXHIBIT STATUS: Exhibits retained by the Court to be forwarded to the Clerks Office.




2      of         2       2/7/2020,                                           1:58                      PM
